UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ESLAM HASSAN,
                                                                 :
                                      Plaintiff,                 :    No. 18-CV-11194 (RA) (OTW)
                                                                 :
                     -against-                                   :              ORDER
                                                                 :
CAPTAIN JANE DOE, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the City’s December 23, 2019 status letter. (ECF 45). The City

shall submit another status letter by January 3, 2020. Plaintiff is reminded to respond to the

City’s identification interrogatories or else I may recommend that the case be dismissed for

failure to prosecute under Federal Rule of Civil Procedure 41(b). The Clerk is respectfully

requested to mail a copy of this Order to the pro se Plaintiff.



         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: December 26, 2019                                                        Ona T. Wang
       New York, New York                                              United States Magistrate Judge
